[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MODIFYING ORIGINAL JUDGMENT
In this action the plaintiff seeks to recover unpaid rent and use and occupancy as well as damages arising out of repairs to the house which defendants leased from plaintiff. At the trial of this case the evidence disclosed that the plaintiff and defendants entered into a two year lease in 1989 CT Page 9091 for a home owned by plaintiff in Farmington. The agreed upon rent was $1050 per month. In July, 1991, the parties entered into a stipulated judgment in connection with a summary process case (SPH 9106-60682) alleging non-payment of rent.
The stipulation recognized an arrearage of $4,451.60, including interest and late charges. Pursuant to the stipulation Teresa Dzilenski vacated the premises in August, 1991. William Dzilenski, her former husband, had previously vacated the house. Teresa Dzilenski, subsequent to the divorce in September, 1990 had trouble maintaining the monthly rental payments because she did not always receive the full court ordered alimony and child support payments from her former husband.
Plaintiff brought the present action in December, 1991. He seeks to recover unpaid rent, use and occupancy and costs of repairs to the premises which he contends were necessary after defendants vacated. Plaintiff presented a detailed three page statement of those repairs. Generally, defendants deny their responsibility for those costs, claiming either that the repairs are attributable to normal wear and tear or that the problems pre-existed their tenancy.
William Dzilenski has filed a cross claim against Teresa Dzilenski, alleging that she is solely responsible for the unpaid rent and/or use and occupancy in that he provided her with alimony and child support which were to have been used to pay the rent.
On July 21, 1992, this court entered judgment for the plaintiff in the amount of $1,675.61 plus costs of $48.00. Judgment was entered in favor of William Dzilenski on the cross complaint in a like amount. On August 7, plaintiff filed a motion for articulation. After a careful review of the evidence, including all exhibits, the following is the court's amended findings and judgment:
I. UNPAID RENT AND USE AND OCCUPANCY
         Arrearage                     $2100.00 Costs re summary process        122.80 Late charges                    105.00 Rent from 8/2-8/6/91            135.48 Interest from 7/6/91-10/5/91     98.06 CT Page 9092 _________ $2561.34
II. REPAIRS TO PREMISES AND UNPAID BILLS
         Unpaid Oil                    $ 190.97 Unpaid Water                    233.77 Dining Room Screen (labor)        5.29 Dining Room Screen (Material)    18.75 Bathroom Window and Screen       41.35 _________ $ 490.13
III. TOTAL DAMAGES
         Total I  II                  $3051.47 Less Security Deposit          1062.06 _________ $1989.41
         Costs (filing Fee  Subpoena)    48.00 _________ TOTAL JUDGMENT                $2037.41
Judgment for the plaintiff in the amount of $1989.41 in damages and $48.00 in costs. Judgment for third party plaintiff William Dzilenski on cross complaint in the amount of $1989.41 in damages and $48.00 in costs. Weekly order of $15.00; payments to be made by Teresa Dzilenski to Albert Talbot.
SO ORDERED.
Robert L. Holzberg, J.